MEMORANDUM **
Ramon Preciado-Jimenez and Maria Delia Preciado, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen.
*366On June 13, 2006, the BIA sua sponte reconsidered the order under review after petitioners filed their opening brief in this court. The government acknowledges that it is likely petitioners did not receive the June 13, 2006 BIA order in time to petition for review of that order, due to a change of address. We therefore grant the government’s request to remand the case for the BIA to consider whether to exercise its authority to reissue its June 13, 2006 order.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.